Citation Nr: 1632859	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  08-29 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to October 26, 2011, and in excess of 60 percent after October 27, 2011, for a lumbar spine disability.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to a service-connected disability.

4.  Entitlement to total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU), prior to October 26, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from October 1974 to July 1975, May 1979 to June 1981, and December 1981 to April 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in November 2010.  A transcript of that hearing is of record.

In February 2011, the Board remanded the Veteran's claims.  In an August 2015 rating decision, the Veteran was granted an increased rating of 60 percent for his lumbar spine disability and TDIU, both effective October 27, 2011.  The Board is satisfied that there was at the very least substantial compliance with its remand directives regarding the claim for an increased rating for a lumbar spine disability.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issues of entitlement to service connection for a left hip disorder and bilateral foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 26, 2011, range of motion testing, even contemplating functional limitation due to pain, weakness, stiffness, fatigability, lack of endurance, and repetitive motion etc., has not functionally limited the forward flexion of the Veteran's thoracolumbar spine to 60 degrees or less; a combined range of motion of the thoracolumbar spine not greater than 120 degrees has not been shown; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis has not been shown; ankylosis of the spine has not been shown; and incapacitating episodes having a total duration of at least two weeks during a 12 month period have not been shown.

2.  After October 27, 2011, unfavorable ankylosis of the entire spine has not been shown.


CONCLUSIONS OF LAW

1.  Prior to October 26, 2011, the criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, 5243 (2015).

2.  After October 27, 2011, the criteria for a rating in excess of 60 percent rating for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The required notice was met.  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records and VA treatment records have all been obtained.  Additionally, the Veteran testified at a hearing before the Board in November 2010.

The Veteran was also provided multiple VA examinations. The Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In February 2006, the Veteran filed a claim seeking a rating in excess of 10 percent for a lumbar spine disability.  In an October 2006 rating decision, his 10 percent was continued, which the Veteran appealed.  In February 2011, the Board remanded his claim for a new VA examination.  In an August 2015 rating decision, he was granted an increased rating of 60 percent effective October 27, 2011.

A July 2015 rating decision granted service connection for left and right lower extremity radiculopathy due to his service-connected lumbar spine disability.  A January 2016 rating decision granted an increased rating for both lower extremities.  While VA is required to consider neurologic impairment secondary to a back disability in conjunction with rating back disabilities, here, the Veteran was given two separate neurologic ratings, and provided with appellate rights should he disagree with either the effective date or the rating assigned.  The Veteran did not file a notice of disagreement with either; and, therefore, these issues are not before the Board.

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

Prior to October 26, 2011, the evidence of record does not appear to show that the Veteran has experienced any IVDS in his lumbar spine.  To the contrary, at the September 2006 and July 2011 VA examinations, the Veteran specifically denied having any incapacitating episode during the previous 12 months.  There is also no evidence showing that the Veteran had been prescribed any bed rest to treat his lumbar spine disability prior to October 26, 2011.  There is no contention to the contrary.  

Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate prior to October 26, 2011, and it is therefore more beneficial to evaluate the Veteran's lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or if the combined range
of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71, Plate V.

Prior to October 26, 2011, the Veteran's treatment records show that he consistently complained of low back pain.  He was prescribed pain medications, undergone chiropractic treatment, participated in physical therapy, and received epidural steroid injections for relief.  Despite these procedures, he reported worsening back pain.

In September 2006, the Veteran was afforded a VA examination for his lumbar spine disability.  He reported having to take multiple sick days due to his back.  He also reported having stiffness, weakness, and spasms.  On examination, he had no lumbar spine tenderness.  He had flexion to 80 degrees, extension to 15 degrees, left lateral flexion to 20 degrees, right lateral flexion to 25 degrees, and left and right rotation to 5 degrees.  He had increased pain, mild to moderate fatigue, weakness, and lack of endurance with repetitive testing, but no decrease in range of motion.

At the November 2010 Board hearing, the Veteran testified that he continued to experience back pain and continued to use leave at work.

In July 2011, the Veteran was afforded a VA examination.  He reported being able to complete his activities of daily living, although he required use of a cane and back brace.  On examination, he had lumbar spine tenderness.  He had flexion to 70 degrees, extension to 25 degrees, left and right lateral flexion to 35 degrees, and left and right rotation to 35 degrees.  The VA examiner did not administer repetitive testing due to the Veteran's discomfort.  He retained normal 5/5 strength.  The VA examiner opined that the Veteran would still be able to engage in sedentary employment with an opportunity to be up and about when necessary and that required no excessive bending or lifting of objects greater than 15 pounds.

Prior to October 26, 2011, the Veteran did not demonstrate flexion consistent with a 20 percent rating.  September 2006, he had flexion to 80 degrees, and in July 2011, he had flexion to 70 degrees.  Furthermore, he had combined range of motion greater than 120 degrees.  Finally, no VA examiner noted muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Furthermore, while only the September 2006 VA examiner conducted repetitive testing, the Veteran had no decrease in range of motion.  The medical record does not demonstrate findings consistent with a higher 20 percent evaluation.  As such, a rating in excess of 10 percent is not warranted.

Regarding a rating in excess of 60 percent after October 27, 2011, the Veteran was granted a 60 percent rating based on IVDS, which is the highest rating available.  The only available rating in excess of 60 percent is a rating of 100 percent given for ankyloses of the entire spine.  No objective medical evidence has shown any ankyloses, let alone ankyloses of the entire spine.  As such, a rating in excess of 60 percent is not warranted.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran reported experiencing pain on range of motion testing.  However, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  

In this case, prior to October 26, 2011, while the Veteran reported increased pain, mild to moderate fatigue, weakness, and lack of endurance with repetitive testing, he did not have any decreased in range of motion at the September 2006 VA examination.  Furthermore, at the July 2011 VA examination, he retained normal 5/5 strength.  His rating is largely the result of the application of such functional limitation.  In addition, as noted, between the September 2006 and July 2011 examination, testing showed increased (improved) range of motion.  The Veteran's medical record does not demonstrate any additional functional limitations.  Such fails to support the assignment of a higher rating for this period. 

After October 27, 2011, the Veteran is in receipt of the maximum rating allowed based on IVDS, and in turn, for range of motion.  The only rating available is a 100 percent rating for ankylosis of the entire spine.  Where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997) 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Regarding the Veteran's lumbar spine disability, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's lumbar spine disability was applied to the applicable rating criteria, general counsel opinions, and case law.  Although the Diagnostic Codes allows for higher ratings, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's lumbar spine disability is unique or unusual in any way.  There is no question that the Veteran experiences symptoms from his lumbar spine disability, which include pain, but such symptoms, while not specifically enumerated is considered in the schedular ratings that are assigned, as the Board is required to consider functional limits such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  This was in fact done in this case to assign a higher schedular rating.

As such, because the assigned Diagnostic Code requires the Board to consider all of the Veteran's symptoms in determining whether the range of motion is functionally limited, the Board is essentially tasked with considering of all of the Veteran's lumbar spine related symptoms within the parameters of the schedular rating that is assigned.  As such, the schedular rating criteria reasonably describe the symptoms caused by the service connected disability on appeal, and therefore referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran was granted TDIU effective October 27, 2011.  Prior to October 26, 2011, the Veteran did not allege he was unemployable on account of his lumbar spine disability.  Furthermore, the July 2011 VA examiner opined that the Veteran was capable of limited range of sedentary work.  Thus, Rice is inapplicable. 


ORDER

Prior to October 26, 2011, a rating in excess of 10 percent for a lumbar spine disability is denied.

After October 27, 2011, a rating in excess of 60 percent rating for a lumbar spine disability is denied.


REMAND

In February 2011, the Board remanded the Veteran's claims for a new VA examination and opinion regarding secondary service connection.  However, the examiner failed to provide an adequate opinion regarding secondary service connection and aggravation.

In addition, the Veteran is now service-connected for a lumbar spine disability, peripheral neuropathy of the bilateral lower extremities, a left knee disability, and a right hip disability.

As such, a new opinion is necessary to adjudicate the service connection claims.

Additionally, the issue of TDIU prior to October 26, 2011, is inextricably intertwined with the adjudication of the other remanded issues, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an orthopedic specialist.  The examiner should determine the current nature and severity of his left hip disorder and bilateral foot disorder.

The examiner then should address the following questions:

a) Is it at least as likely as not (50 percent or greater) that any current left hip disorder and/or bilateral foot disorder either began during or was caused by the Veteran's active military service?  Why or why not?

b)  Is it at least as likely as not (50 percent or greater) that any current left hip disorder and/or bilateral foot disorder was directly caused by a service connected disability?  Why or why not?

c)  Is it at least as likely as not (50 percent or greater) that any current left hip disorder and/or bilateral foot disorder was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by a service connected disability?  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


